DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-12, and 14-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/19/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1, 4-12, and 14-20.
 Applicants' arguments, filed 07/09/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manku (US 2011/0236476) in view of Mason (Eicosapentaenoic Acid Reduces Small Dense Low Density Lipoprotein Oxidation and Improves Endothelial Function In Vitro as Compared to other Triglyceride-Lowering Agents, JACC, 2015, 65(10S)) and Hong (Coronary artery calcification and risk factors for atherosclerosis in patients with venous thromboembolism, Atherosclerosis, 2005, 183, pp. 169-174).
Rejection
Manku teaches compositions comprising EPA and methods of treating cardiovascular diseases by administering such compositions (see abstract, paragraph 0004).  Manku teaches the subject being treated has a baseline triglyceride level, prior to treatment with the compositions, greater than about 150 mg/dl or greater than about 175 mg/dl, for example about 200 mg/dl to about 600 mg/dl or about 200 mg/dl to about 500 mg/dl (paragraph 0063).  Manku teaches measuring baseline levels of one or more markers prior to dosing the subject or subject group. In another embodiment, the methods comprise administering a composition to the subject after baseline levels of one or more markers are determined, and subsequently taking an additional measurement of said one or more markers (paragraph 0110).  Manku teaches measuring for a reduction of LDL levels in a subject compared to baseline (paragraph 0064).  Manku teaches administering a composition comprising EPA to reduce triglyceride levels in a subject or subjects when treatment with a statin or nicotinic acid extended-release monotherapy is considered inadequate (paragraph 0067). Manku teaches the administration of 4 grams of 97% pure EPA to subjects (paragraph 0012; see Examples).  Manku teaches administering EPA in combination with a statin (paragraph 0033).
Manku does not teach that the administration of EPA reduces small dense low density lipoprotein (sdLDL) oxidation.  Manku does not teach selecting a subject having a non-fasting serum glucose level of at least 200 mg/dL.  
Mason is drawn towards the reduction of sdLDL oxidation by EPA compared to other triglyceride-lowering agents (see abstract).  Mason teaches that EPA reduced sdLDL oxidation by >90% compared to vehicle treatment alone (see Results).
Hong is drawn towards risk factors of atherosclerosis (see abstract).  Hong teaches non-fasting glucose levels of ≥ 200 mg/dl as a risk factor for atherosclerosis (pg. 170, left column, fourth paragraph).
It would have been obvious to one of ordinary skill in the art to administer EPA to reduce sdLDL oxidation, as suggested by Mason, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since EPA reduced sdLDL oxidation by >90% compared to vehicle treatment alone as taught by Mason (see Results), with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art to select a subject having a non-fasting serum glucose level of at least 200 mg/dL, as suggested by Hong, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Hong teaches non-fasting glucose levels of ≥ 200 mg/dl as a risk factor for atherosclerosis (pg. 170, left column, fourth paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation of wherein a concentration of eicosapentaenoic acid or derivative thereof in the subject is sustained within a micromolar range after administration of the pharmaceutical composition of at least about 0.5 μM in plasma and/or serum of the subject, and wherein the reducing or preventing occurs by a free radical chain-breaking mechanism, Manku teaches the administration of 4 grams of 97% pure EPA to subjects (paragraph 0012; see Examples), when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Regarding the newly amended limitation, filed 05/21/2020, Manku teaches the active steps of the claimed invention of administering to a subject a composition comprising eicosapentaenoic acid, wherein Manku teaches the administration of 4 grams of 97% pure EPA to subjects (paragraph 0012; see Examples).  When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Regarding the limitation of wherein the subject has a baseline triglyceride level of at least 500 mg/dL, Manku teaches the subject being treated has a baseline triglyceride level, prior to treatment with the compositions, greater than about 150 mg/dl or greater than about 175 mg/dl, for example about 200 mg/dl to about 600 mg/dl or about 200 mg/dl to about 500 mg/dl (paragraph 0063). Even though the range for baseline levels as taught by Manku is not the same as the claimed baseline levels, Manku does teach an overlapping range of baseline levels, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of baseline levels is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the baseline levels in order to treat the appropriate patient populations.
Response to Arguments
	Applicant argues that Manku, Mason, and Hong, individually or collectively, do not teach or suggest EPA's effectiveness at reducing sdLDL oxidation under hyperglycemic conditions.  Although the
Examiner cited Mason for allegedly teaching >90% reduction of sdLDL oxidation by EPA, Mason did not test EPA's effect on sdLDL oxidation in hyperglycemic conditions. Instead, Mason isolated sdLDL from plasma, treated it with EPA or other triglyceride-lowering agents, and oxidized treated sdLDL. Mason found that pre-treatment with EPA, not the other triglyceride lowering agents, inhibited sdLDL oxidation. However, Mason did not conduct the test in hyperglycemic conditions. Nor did it teach or suggest that EPA's effect on preventing sdLDL oxidation would be similar under such conditions. Hong does not cure the deficiencies of Mason because although Hong suggests non-fasting glucose 2: 200 mg/dl being a risk factor for atherosclerosis, it does not teach or suggest using EPA to treat those with non-fasting glucose 2:200 mg/dl. And it does not follow that one skilled in the art would be motivated to treat those with non-fasting glucose 2: 200 mg/dl with EPA or would have had a reasonable expectation of success in so doing.  The Examiner respectfully disagrees since the claimed invention does not specifically recite hyperglycemic conditions, but only a subject having a non-fasting serum glucose level of at least 200
mg/dL.  Manku teaches compositions comprising EPA and methods of treating cardiovascular diseases by administering such compositions (see abstract, paragraph 0004).  Hong is drawn towards risk factors of atherosclerosis (see abstract).  Given that Hong teaches non-fasting glucose levels of ≥ 200 mg/dl as a risk factor for atherosclerosis (pg. 170, left column, fourth paragraph), one of ordinary skill in the art would thus be motivated to select a subject having non-fasting glucose levels of ≥ 200 mg/dl as recited and treat the subject with EPA.  Although Mason does not disclose hyperglycemic conditions, the prior art is not required to provide data for all teachings that are suggested.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the present application specifically demonstrated the effectiveness of EPA at reducing or preventing sdLDL oxidation under hyperglycemic conditions.  These data show that EPA given at a dose equivalent to 4 g/day treatment is effective at reducing or preventing glucose-induced sdLDL oxidation, specifically in samples derived from hyperglycemic subjects (i.e., having glucose levels of at least 200 mg/dL).  The Examiner respectfully disagrees since Manku teaches the administration of 4 grams of 97% pure EPA to subjects (paragraph 0012; see Examples).  Given that Mason teaches that EPA can reduce sdLDL oxidation by >90% compared to vehicle treatment alone (see Results), which would include hyperglycemic conditions (see Manku, paragraph 0004; Hong, pg. 170, left column, fourth paragraph), one of ordinary skill in the art would reasonably expect that administering EPA at a dose of 4 g/day would reduce sdLDL oxidation under hyperglycemic conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,172,818.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of reducing LDL oxidation.  U.S. Patent No. 10,172,818is drawn towards a method of reducing sdLDL oxidation by administering 4 g of EPA.
U.S. Patent No. 10,172,818does not teach an exemplified method of reducing or preventing LDL oxidation by administering an effective amount of EPA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce or prevent LDL oxidation by administering an effective amount of EPA since U.S. Patent No. 10,172,818 recites an overlapping genus of treatments, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1, 4-12, and 14-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/JARED BARSKY/Primary Examiner, Art Unit 1628